 



Exhibit 10.3
TESORO CORPORATION
AMENDED AND RESTATED
EXECUTIVE LONG-TERM INCENTIVE PLAN
Article 1. Establishment, Purpose, and Duration

1.1   Establishment of the Plan. Tesoro Corporation, a Delaware corporation
(hereinafter referred to as the “Company”), established an incentive
compensation plan to be known as the “Tesoro Corporation Executive Long-Term
Incentive Plan” (hereinafter referred to as the “Plan”), as set forth in this
document. The Plan permits the grant of Nonqualified Stock Options, Incentive
Stock Options, SARs, Restricted Stock, Performance Units, and Performance
Shares.       The Plan became effective as of September 15,1993 (the “Effective
Date”), and shall remain in effect as provided in Section 1.3 herein.

1.2   Purpose of the Plan. The purpose of the Plan is to promote the success.
and enhance the value of the Company by linking the personal interests of
Participants to those of Company shareholders, and by providing Participants
with an incentive for outstanding performance.       The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of Participants upon whose judgment, interest,
and special effort the successful conduct of its operation largely is dependent.
  1.3   Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Article 14 herein, until all Shares subject to it shall have been purchased or
acquired according to the Plan’s provisions. However, in no event may an Award
be granted under the Plan on or after September 15, 2008; and in no event may an
Incentive Stock Option be granted under the Plan on or after September 15, 2003.
      Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:

(a)   “Affiliated SAR” means a SAR that is granted in connection with a related
Option, and which will be deemed to automatically be exercised simultaneous with
the exercise of the related Option.

 



--------------------------------------------------------------------------------



 



(b)   “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Performance Units, or Performance Shares.

(c)   “Award Agreement” means an agreement entered into by each Participant and
the Company, setting forth the terms and provisions applicable to Awards granted
to Participants under this Plan.

(d)   “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.

(e)   “Board” or “Board of Directors” means the Board of Directors of the
Company.

(f)   “Cause” means: (i) willful misconduct on the part of a Participant that is
materially detrimental to the Company; or (ii) the commission by a Participant
of one or more acts which constitute an indictable crime under United States
Federal, state, or local law. “Cause” under either (i) or (ii) shall be
determined in good faith by the Committee.

(g)   “Change in Control” of the Company shall be deemed to have occurred if:

  (i)   Any Person other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock or the Company is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities;     (ii)   A majority of the Board
at any time shall cease to be made up of Qualified Directors. For purposes
hereof a Qualified Director is a director who meets any of the following
criteria: (1) Was a director immediately after the effective date of the
Reclassification (as defined in the Company’s Registration Statement on S-4,
relating to the 1993 Annual Meeting of Stockholders), including the three new
directors elected in connection therewith; (2) Was a director immediately after
the Company’s 1994 Annual Meeting of Stockholders; (3) Any director nominated
for election as a director or elected to the Board by the directors to fill a
vacancy by a vote of directors, and at the time of such nomination or election
at least a majority of the directors were Qualified Directors; or     (iii)  
The shareholders of the Company approve a merger or consolidation of the
Company, with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined

 



--------------------------------------------------------------------------------



 



      voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
shareholders of the Company approve a plan of complete liquidation of the
Company, or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

    However, in no event shall a “Change in Control” be deemed to have occurred
with respect to a Participant, if the Participant is part of a purchasing group
which consummates the Change in Control transaction. A Participant shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Participant is an equity participant in the purchasing company or group
(except for (i) passive ownership of less than three percent (3%) of the stock
of the purchasing company; or (ii) ownership of equity participation in the
purchasing company or group which is otherwise not significant, as determined
prior to the Change in Control by a majority of the non-employee continuing
Directors).

(h)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(i)   “Committee” means the committee, as specified in Article 3, appointed by
the Board to administer the Plan with respect to grants of Awards.

(j)   “Company” means Tesoro Corporation, a Delaware corporation, or any
successor thereto as provided in Article 17 herein.

(k)   “Director” means any individual who is a member of the Board of Directors
of the Company.

(l)   “Disability” means a permanent and total disability, within the meaning of
Code Section 22(e)(3), as determined by the Committee in good faith, upon
receipt of sufficient competent medical advice from one or more individuals,
selected by the Committee, who are qualified to give professional medical
advice.

(m)   “Employee” means any full-time, nonunion employee of the Company or of the
Company’s Subsidiaries. Directors who are not otherwise employed by the Company
shall not be considered Employees under this Plan.

(n)   “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor Act thereto.

(o)   “Fair Market Value” shall mean the average of the highest and lowest
quoted selling prices for Shares on the relevant date, or (if there were no
sales on such date) the weighted average of the means between the highest and
lowest quoted selling prices on the nearest day before and the nearest day after
the relevant date, as determined by the Committee.

 



--------------------------------------------------------------------------------



 



(p)   “Freestanding SAR” means a SAR that is granted independently of any
Options.

(q)   “Incentive Stock Option” or “ISO” means an option to purchase Shares,
granted under Article 6 herein, which is designated as an Incentive Stock Option
and is intended to meet the requirements of Section 422 of the Code.

(r)   “Insider” shall mean an Employee who is, on the relevant date, an officer,
director, or ten percent (10%) beneficial owner of the Company, as defined under
Section 16 of the Exchange Act.

(s)   “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares,
granted under Article 6 herein, which is not intended to be an Incentive Stock
Option.

(t)   “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

(u)   “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

(v)   “Participant” means an Employee of the Company who has outstanding an
Award granted under the Plan.

(w)   “Performance Unit” means an Award granted to an Employee, as described in
Article 9 herein.

(x)   “Performance Share” means an Award granted to an Employee, as described in
Article 9 herein.

(y)   “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, at its discretion), and the Shares are subject to a
substantial risk of forfeiture, as provided in Article 8 herein.

(z)   “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

(aa)   “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 herein.

(ab)   “Retirement” shall have the meaning ascribed to it in the tax-qualified
pension plan of the Company.

 



--------------------------------------------------------------------------------



 



(ac)   “Shares” means the shares of common stock of the Company.

(ad)   “Subsidiary” means any corporation in which the Company owns directly, or
indirectly through subsidiaries, at least fifty percent (50%) of the total
combined voting power of all classes of stock, or any other entity (including,
but not limited to, partnerships and joint ventures) in which the Company owns
at least fifty percent (50%) of the combined equity thereof.

(ae)   “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, designated as a SAR, pursuant to the terms of
Article 7 herein.

(af)   “Tandem SAR” means a SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
a Share under the related Option (and when a Share is purchased under the
Option, the Tandem SAR shall similarly be canceled).

(ag)   “Window Period” means the period beginning on the third business day
following the date of public release of the Company’s quarterly sales and
earnings information, and ending on the twelfth business day following such
date.

Article 3. Administration

3.1   The Committee. The Plan shall be administered by the Compensation
Committee of the Board, or by any other Committee appointed by the Board
consisting of all Directors who are not Employees (the “Committee”). The members
of the Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board of Directors.       The Committee shall be comprised
solely of Directors who are eligible to administer the Plan pursuant to
Rule 16b-3(c)(2) under the Exchange Act. However, if for any reason the
Committee does not qualify to administer the Plan, as contemplated by
Rule 16b-3(c)(2) of the Exchange Act, the Board of Directors may appoint a new
Committee so as to comply with Rule 16b-3(c)(2).

3.2   Authority of the Committee. The Committee shall have full power except as
limited by law or by the Articles of Incorporation or Bylaws of the Company, and
subject to the provisions herein, to determine the size and types of Awards; to
determine the terms and conditions of such Awards in a manner consistent with
the Plan; to construe and interpret the Plan and any agreement or instrument
entered into under the Plan; to establish, amend, or waive rules and regulations
for the Plan’s administration; and (subject to the provisions of Article 14
herein) to amend the terms and conditions of any outstanding Award to the extent
such terms and conditions are within the discretion of the Committee as provided
in the Plan. Further, the Committee shall make all other determinations which
may be necessary or advisable for the administration of the Plan. As permitted
by law, the Committee may delegate its authorities as identified hereunder.

 



--------------------------------------------------------------------------------



 



3.3   Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board of Directors shall be final, conclusive, and binding on all persons,
including the Company, its stockholders, Employees, Participants, and their
estates and beneficiaries.

Article 4. Shares Subject to the Plan

4.1   Number of Shares. Subject to adjustment as provided in Section 4.3 herein,
the total number of Shares available for grant under the Plan may not exceed
9,250,000, subject to the limitations set forth in Sections 8.1 and 9.1. These
Shares may be either authorized but unissued or reacquired Shares.       The
following rules will apply for purposes of the determination of the number of
Shares available for grant under the Plan:

  (a)   While an Award is outstanding, it shall be counted against the
authorized pool of Shares, regardless of its vested status.     (b)   The grant
of an Option or Restricted Stock shall reduce the Shares available for grant
under the Plan by the number of Shares subject to such Award.     (c)   The
grant of a Tandem SAR shall reduce the number of Shares available for grant by
the number of Shares subject to the related Option (i.e., there is no double
counting of Options and their related Tandem SARs).     (d)   The grant of an
Affiliated SAR shall reduce the number of Shares available for grant by the
number of Shares subject to the SAR, in addition to the number of Shares subject
to the related Option.     (e)   The grant of a Freestanding SAR shall reduce
the number of Shares available for grant by the number of Freestanding SARs
granted.     (f)   The Committee shall in each case determine the appropriate
number of Shares to deduct from the authorized pool in connection with the grant
of Performance Units and/or Performance Shares.

4.2   Lapsed Awards. If any Award granted under this Plan is canceled,
terminates, expires, or lapses for any reason (with the exception of the
termination of a Tandem SAR upon exercise of the related Option or the
termination of a related Option upon exercise of the corresponding Tandem

 



--------------------------------------------------------------------------------



 



    SAR), any Shares subject to such Award again shall be available for the
grant of an Award under the Plan. However, in the event that prior to the
Award’s cancellation, termination, expiration, or lapse, the holder of the Award
at any time received one or more “benefits of ownership” pursuant to such Award
(as defined by the Securities and Exchange Commission, pursuant to any rule or
interpretation promulgated under Section 16 of the Exchange Act), the Shares
subject to such Award shall not be made available for regrant under the Plan.  
4.3   Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, such adjustment shall be made in
the number and class of Shares which may be delivered under the Plan, and in the
number and class of and/or price of Shares subject to outstanding Awards granted
under the Plan, as may be determined to be appropriate and equitable by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights;
and provided that the number of Shares subject to any Award shall always be a
whole number.

Article 5. Eligibility and Participation

5.1   Eligibility. Persons eligible to participate in this Plan include all
full-time, active Employees of the Company and its Subsidiaries, as determined
by the Committee, including Employees who are members of the Board, but
excluding Directors who are not Employees.

5.2   Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees, those to whom Awards
shall be granted and shall determine the nature and amount of each Award.

Article 6. Stock Options

6.1   Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees at any time and from time to time as shall be
determined by the Committee. The Committee shall have discretion in determining
the number of Shares subject to Options granted to each Participant, but in no
event shall the Committee be permitted to grant Options to any Participant in
excess of 500,000 Shares during any fiscal year of the Company. The Committee
may grant ISOs, NQSOs, or a combination thereof.

6.2   Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine. The Option Agreement also shall specify whether the
Option is intended to be an ISO within the meaning of Section 422 of the Code,
or a NQSO whose grant is intended not to fall under the Code provisions of
Section 422.

6.3   Option Price. The Option Price for each grant of an Option shall be
determined by the

 



--------------------------------------------------------------------------------



 



    Committee; provided that the Option Price shall not be less than the Fair
Market Value of a Share on the date the Option is granted unless such Option is
granted in connection with a deferral election pursuant to Article XI herein.  
6.4   Duration of Options. Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however,-that no
Option shall be exercisable later than the tenth (10th) anniversary date of its
grant.

6.5   Exercise of Options. Options granted under the Plan shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which need not be the same for each
grant or for each Participant. However, in no event may any Option granted under
this Plan become exercisable prior to six (6) months following the date of its
grant.

6.6   Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
      The Option Price upon exercise of any Option shall be payable to the
Company in full either: (a) in cash or its equivalent, or (b) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price (provided that the Shares which are
tendered must have been held by the Participant for at least six (6) months
prior to their tender to satisfy the Option Price), or (c) by a combination of
(a) and (b).       The Committee also may allow cashless exercise as permitted
under Federal Reserve Board’s Regulation T, subject to applicable securities law
restrictions, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law.       As soon as
practicable after receipt of a written notification of exercise and full
payment, the Company shall deliver to the Participant, in the Participant’s
name, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

6.7   Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares.

6.8 Termination of Employment Due to Death, Disability, or Retirement.

  (a)   Termination by Death. In the event the employment of a Participant is
terminated by reason of death, all outstanding Options which are exercisable as
of the date of death shall remain

 



--------------------------------------------------------------------------------



 



      exercisable at any time prior to their expiration date, or for one
(1) year after the date of death, whichever period is shorter, by such person or
persons as shall have been named as the Participant’s beneficiary, or by such
persons that have acquired the Participant’s rights under the Option by will or
by the laws of descent and distribution.         Options which are not
exercisable as of the date of death shall be forfeited and returned to the
Company; provided, however, that the Committee may, at its sole discretion,
provide for accelerated vesting of unvested Options upon such terms as the
Committee deems advisable.

  (b)   Termination by Disability. In the event the employment of a Participant
is terminated by reason of Disability, all outstanding Options which are
exercisable as of the date the Committee determines the definition of Disability
to have been satisfied shall remain exercisable at any time prior to their
expiration date, or for one (1) year after the date that the Committee
determines the definition of Disability to have been satisfied, whichever period
is shorter.         Options which are not exercisable as of the date the
Committee determines the definition of Disability to have been satisfied shall
be forfeited and returned to the Company; provided, however, that the Committee
may, at its sole discretion, provide for accelerated vesting of unvested Options
upon such terms as the Committee deems advisable.     (c)   Termination by
Retirement. In the event the employment of a Participant is terminated by reason
of Retirement, all outstanding Options which are exercisable as of the date of
Retirement shall remain exercisable at any time prior to their expiration date,
or for three (3) years after the effective date of Retirement, whichever period
is shorter. Options which are not exercisable as of the date of Retirement shall
be forfeited and return to the Company; provided, however, that the Committee
may, at its sole discretion, provide for accelerated vesting of unvested Options
upon such terms as the Committee deems advisable.     (d)   Employment
Termination Followed by Death. In the event that a Participant’s employment
terminates by reason of Disability or Retirement, and within the exercise period
following such termination the Participant dies, then the remaining exercise
period under outstanding vested Options shall equal the longer of (i) one
(1) year following death; or (ii) the remaining portion of the exercise period
which was triggered by the employment termination. Such Options shall be
exercisable by such person or persons who shall have been named as the
Participant’s beneficiary, or by such persons who have acquired the
Participant’s rights under the Option by will or by the laws of descent and
distribution.



 



--------------------------------------------------------------------------------



 



  (e)   Exercise Limitations on ISOs. In the case of ISOs, the tax treatment
prescribed under Section 422 of the Internal Revenue Code of 1986, as amended,
may not be available if the Options are not exercised within the Section 422
prescribed time periods after each of the various types of employment
termination.

6.9   Termination of Employment for Other Reasons. If the employment of a
Participant shall terminate for any reason other than the reasons set forth in
Section 6.8 (and other than for Cause), all Options held by the Participant
which are not vested as of the effective date of employment termination
immediately shall be forfeited to the Company (and shall once again become
available for grant under the Plan). However, the Committee, in its sole
discretion, shall have the right to immediately vest all or any portion of such
Options, subject to such terms as the Committee, in its sole discretion, deems
appropriate.       Options which are vested as of the effective date of
employment termination may be exercised by the Participant within the period
beginning on the effective date of the employment termination and ending three
(3) months after such date unless an extended exercise period has been
established in an agreement entered into between the Participant and the Company
prior to the grant date of the Option.       If the employment of a Participant
shall be terminated by the Company for Cause, all outstanding Options held by
the Participant immediately shall be forfeited to the Company and no additional
exercise period shall be allowed, regardless of the vested status of the
Options.

6.10   Nontransferability of Options. No Option granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, all
Options granted to a Participant under the Plan shall be exercisable during his
or her lifetime only by such Participant.

6.11   Limitation on Repricing of Options. Without the prior approval of the
Company’s stockholders and except as provided in Section 4.3, Options issued
under the Plan will not be repriced, replaced, or regranted through
cancellation, or by lowering the Option Price of a previously granted Option.

Article 7. Stock Appreciation Rights

7.1   Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may
be granted to an Employee at any time and from time to time as shall be
determined by the Committee. The Committee may grant Affiliated SARs,
Freestanding SARs, Tandem SARs, or any combination of these forms of SARs.      
The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Article 4 herein) and, consistent with
the provisions of the Plan,

 



--------------------------------------------------------------------------------



 



    in determining the terms and conditions pertaining to such SARs. However,
the grant price of a Freestanding SAR shall be at least equal to the Fair Market
Value of a Share on the date of grant of the SAR. The grant price of Tandem SARs
and Affiliated SARs shall equal the Option Price of the related Option. In no
event shall any SAR granted hereunder become exercisable within the first six
(6) months of its grant.   7.2   Exercise of Tandem SARs. Tandem SARs may be
exercised for all or part of the Shares subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option.
A Tandem SAR may be exercised only with respect to the Shares for which its
related Option is then exercisable.       Notwithstanding any other provision of
this Plan to the contrary, with respect to a Tandem SAR granted in connection
with an ISO: (i) the Tandem SAR will expire no later than the expiration of the
underlying ISO; (ii) the value of the payout with respect to the Tandem SAR may
be for no more than one hundred percent (100%) of the difference between the
Option Price of the underlying ISO and the Fair Market Value of the Shares
subject to the underlying ISO at the time the Tandem SAR is exercised; and
(iii) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the ISO exceeds the Option Price of the ISO.

7.3   Exercise of Affiliated SARs. Affiliated SARs shall be deemed to be
exercised upon the exercise of the related Options. The deemed exercise of
Affiliated SARs shall not necessitate a reduction in the number of related
options.

7.4   Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.

7.5   SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR, and such other
provisions as the Committee shall determine.

7.6   Term. of SARs. The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years.

7.7   Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

  (a)   The difference between the Fair Market Value of a Share on the date of
exercise over the grant price; by     (b)   The number of Shares with respect to
which the SAR is exercised.

     At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in

 



--------------------------------------------------------------------------------



 



    Shares of equivalent value, or in some combination thereof.   7.8  
Rule 16b-3 Requirements. Notwithstanding any other provision of the Plan, the
Committee may impose such conditions on exercise of a SAR (including, without
limitation, the right of the Committee to limit the time of exercise to
specified periods) as may be required to satisfy the requirements of Section 16
(or any successor rule) of the Exchange Act.       For example, if the
Participant is an Insider, the ability of the Participant to exercise SARs for
cash will be limited to Window Periods. However, if the Committee determines
that the. Participant is not an Insider, or if the securities laws change to
permit greater freedom of exercise of SARs, then the Committee may permit
exercise at any point in time, to the extent the SARs are otherwise exercisable
under the Plan.

7.9   Termination of Employment Due to Death, Disability, or Retirement.

  (a)   Termination by Death. In the event the employment of a Participant is
terminated by reason of death, all outstanding SARs which are exercisable as of
the date of death shall remain exercisable at any time prior to their expiration
date, or for one (1) year after the date of death, whichever period is shorter,
by such person or persons as shall have been named as the Participant’s
beneficiary, or by such persons that have acquired the Participant’s rights
under the SAR by will or by the laws of descent and distribution.         SARs
which are not exercisable as of the date of death shall be forfeited and
returned to the Company; provided, however, that the Committee may, at its sole
discretion, provide for accelerated vesting of unvested SARs upon such terms as
the Committee deems advisable.     (b)   Termination by Disability. In the event
the employment of a Participant is terminated by reason of Disability, all
outstanding SARs which are exercisable as of the date the Committee determines
the definition of Disability to have been satisfied shall remain exercisable at
any time prior to their expiration date, or for one (1) year after the date that
the Committee determines the definition of Disability to have been satisfied,
whichever period is shorter.         SARs which are not exercisable as of the
date the Committee determines the definition of Disability to have been
satisfied shall be forfeited and returned to the Company; provided, however,
that the Committee may, at its sole discretion, provide for accelerated vesting
of unvested SARs upon such terms as the Committee deems advisable.     (c)  
Termination by Retirement. In the event the employment of a Participant is

 



--------------------------------------------------------------------------------



 



      terminated by reason of Retirement, all outstanding SARs which are
exercisable as of the date of Retirement shall remain exercisable at any time
prior to their expiration date, or for three (3) years after the effective date
of Retirement, whichever period is shorter.         SARs which are not
exercisable as of the date of Retirement shall be forfeited and returned to the
Company; provided, however, that the Committee may, at its sole discretion,
provide for accelerated vesting of unvested SARs upon such terms as the
Committee deems advisable.

    (d)   Employment Termination Followed by Death. In the event that a
Participant’s employment terminates by reason of Disability or Retirement, and
within the exercise period following such termination the Participant dies, then
the remaining exercise period under outstanding vested SARs shall equal the
longer of: (i) one (1) year following death; or (ii) the remaining portion of
the exercise period which was triggered by the employment termination. Such SARs
shall be exercisable by such person or persons who shall have been named as the
Participant’s beneficiary, or by such persons who have acquired the
Participant’s rights under the SAR by will or by the laws of descent and
distribution.

7.10   Termination of Employment for Other Reasons. If the employment of a
Participant shall terminate for any reason other than the reasons set forth in
Section 7.9 (and other than for Cause), all SARs held by the Participant which
are not vested as of the effective date of employment termination immediately
shall be forfeited to the Company (and shall once again become available for
grant under the Plan). However, the Committee, in its sole discretion, shall
have the right to immediately vest all or any portion of such SARs, subject to
such terms as the Committee, in its sole discretion, deems appropriate.      
SARs which are vested as of the effective date of employment termination may be
exercised by the Participant within the period beginning on the effective date
of employment termination and ending three (3) months after such date, unless an
extended exercise period has been established in an agreement entered into
between the Company and the Participant prior to the grant of the SAR       If
the employment of a Participant shall be terminated by the Company for Cause,
all outstanding SARs held by the Participant immediately shall be forfeited to
the Company and no additional exercise period shall be allowed, regardless of
the vested status of the SARs.   7.11   Nontransferability of SARs. No SAR
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, all SARs granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.



 



--------------------------------------------------------------------------------



 



Article 8. Restricted Stock

8.1   Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to eligible Employees in such amounts as the Committee shall
determine, but in no event shall the total number of Shares of Restricted Stock
available for grant by the Committee, together with the total number of
Performance Units and Performance Shares available for grant by the Committee
pursuant to Section 9.1, exceed 1,500,000 Shares.

8.2   Restricted Stock Agreement. Each Restricted Stock grant shall be evidenced
by a Restricted Stock Agreement that shall specify the Period of Restriction, or
Periods, the number of Restricted Stock Shares granted, and such other
provisions as the Committee shall determine.

8.3   Transferability. Except as provided in this Article 8, the Shares of
Restricted Stock granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Restricted Stock
Agreement, or upon earlier satisfaction of any other conditions, as specified by
the Committee in its sole discretion and set forth in the Restricted Stock
Agreement. However, in no event may any Restricted Stock granted under the Plan
become vested in a Participant prior to six (6) months following the date of its
grant. All rights with respect to the Restricted Stock granted to a Participant
under the Plan shall be available during his or her lifetime only to such
Participant.

8.4   Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock granted pursuant to the
Plan as it may deem advisable including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals
(Companywide, divisional, and/or individual), and/or restrictions under
applicable Federal or state securities laws; and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.

8.5   Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4 herein, each certificate representing Shares of
Restricted Stock granted pursuant to the Plan may bear the following legend:

“The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Tesoro Petroleum
Corporation Executive Long-Term Incentive Plan, and in a Restricted Stock
Agreement. A copy of the Plan and such Restricted Stock Agreement may be
obtained from Tesoro Petroleum Corporation.”

 



--------------------------------------------------------------------------------



 



    The Company shall have the right to retain the certificates representing
Shares of Restricted Stock in the Company’s possession until such time as all
conditions and/or restrictions applicable to such Shares have been satisfied.  
8.6   Removal of Restrictions. Except as otherwise provided in this Article 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall become freely transferable by the Participant after the last day of
the Period of Restriction. Once the Shares are released from the restrictions,
the Participant shall be entitled to have the legend required by Section 8.5
removed from his or her share certificate.

8.7   Voting Rights. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares.

8.8   Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions paid with respect to
those Shares while they are so held. If any such dividends or distributions are
paid in Shares, the Shares shall be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.       In the event that any dividend
constitutes a “derivative security” or an “equity security” pursuant to Rule
16(a) under the Exchange Act, such dividend shall be subject to a vesting period
equal to the longer of: (i) the remaining vesting period of the Shares of
Restricted Stock with respect to which the dividend is paid; or (ii) six months:
The Committee shall establish procedures for the application of this provision.

8.9   Termination of Employment Due to Death, Disability, or Retirement. In the
event the employment of a Participant is terminated by reason of death,
Disability, or Retirement, all unvested Shares of Restricted Stock shall
immediately be forfeited by the Participant; provided, however, that the
Committee, in its sole discretion, shall have the right to provide for
accelerated vesting of some or all unvested Shares of Restricted Stock, upon
such terms as the Committee deems advisable. The holder of the certificates of
Restricted Stock shall be entitled to have any nontransferability legends
required under Sections 8.4 and 8.5 of this Plan removed from the Share
certificates.

8.10   Termination of Employment for Other Reasons. If the employment of a
Participant shall terminate for any reason other than those specifically set
forth in Section 8.9 herein, all Shares of Restricted Stock held by the
Participant which are not vested as of the effective date of employment
termination immediately shall be forfeited (and, subject to Section 4.2 herein,
shall once again become available for grant under the Plan).

 



--------------------------------------------------------------------------------



 



         With the exception of a termination of employment for Cause, the
Committee, in its sole discretion, shall have the right to provide for lapsing
of the restrictions on Restricted Stock following employment termination, upon
such terms and provisions as it deems appropriate.

Article 9. Performance Units and Performance Shares

9.1   Grant of Performance Units/Shares. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant
Performance Units and Performance Shares to eligible Employees in such amounts
as the Committee shall determine, but in no event shall the total number of
Performance Units and Performance Shares available for grant by the Committee,
together with the total number of Shares of Restricted Stock available for grant
by the Committee pursuant to Section 8.1, exceed 1,500,000 Shares.

9.2   Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Shares that will be paid out to the
Participants. The time period during which the performance goals must be met
shall be called a “Performance Period.” Performance Periods shall, in all cases,
exceed six (6) months in length.

9.3   Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares shall be entitled to
receive payout on the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

9.4   Form and Timing of Payment of Performance Units/Shares. Payment of each
Performance Units/Shares shall be made in a single lump sum, within forty-five
(45) calendar days following the close of the applicable Performance Period. The
Committee, in its sole discretion, may pay earned Performance Units/Shares in
the form of cash or in Shares (or in a combination thereof), which have an
aggregate Fair Market Value equal to the value of the earned Performance
Units/Shares at the close of the applicable Performance Period.       Prior to
the beginning of each Performance Period, Participants may elect to defer the
receipt of Performance Unit/Share payout upon such terms as the Committee deems
appropriate.

9.5   Termination of Employment Due to Death, Disability, Retirement, or
Involuntary Termination (without Cause). In the event the employment of a
Participant is terminated by reason of death, Disability, Retirement, or
involuntary termination without Cause during a Performance Period, the
Participant shall receive a prorated payout of the Performance

 



--------------------------------------------------------------------------------



 



    Units/Shares. The prorated payout shall be determined by the Committee, in
its sole discretion, and shall be based upon the length of time that the
Participant held the Performance Units/Shares during the Performance Period, and
shall further be adjusted based on the achievement of the preestablished
performance goals.       Payment of earned Performance Units/Shares shall be
made at the same time payments are made to Participants who did not terminate
employment during the applicable Performance Period. However, the Committee, in
its sole discretion, shall have the right to accelerate the timing of this
payout, upon such terms and provisions as it deems appropriate.   9.6  
Termination of Employment for Other Reasons. In the event that a Participant’s
employment terminates for any reason other than those reasons set forth in
Section 9.5 herein, all Performance Units/Shares shall be forfeited by the
Participant to the Company, and shall once again be available for grant under
the Plan. However, the Committee, in its sole discretion, may provide a payout
on any or all Performance Units/Shares, upon such times and provisions as it
deems appropriate.

9.7   Nontransferability. Performance Units/Shares may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further a Participant’s rights under
the Plan shall be exercisable during the Participant’s lifetime only by the
Participant or the Participant’s legal representative.

Article 10. Beneficiary Designation
Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named-contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
Article 11. [ Reserved]
Article 12. Rights of Employees

12.1   Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.       For purposes of the Plan, transfer of employment of a Participant
between the Company and any one

 



--------------------------------------------------------------------------------



 



    of its Subsidiaries (or between Subsidiaries) shall not be deemed a
termination of employment.   12.2   Participation. No Employee shall have the
right to be selected to receive an Award under this Plan, or having been so
selected, to be selected to receive a future Award.

Article 13. Change In Control
Upon the occurrence of a Change in Control, unless otherwise specifically
prohibited by the terms of Section 18 herein:

(a)   Any and all Options and SARs granted hereunder shall become immediately
exercisable;

(b)   Any restriction periods and restrictions imposed on Restricted Shares
shall lapse, and within ten (10) business days after the occurrence of a Change
in Control, the stock certificates representing Shares of Restricted Stock,
without any restrictions or legend thereon, shall be delivered to the applicable
Participants;

(c)   The target payout opportunity attainable under all outstanding Performance
Units and Performance Shares shall be deemed to have been earned for the portion
of the Performance Period(s) that passed as of the effective date of the Change
in Control. This pro rata value shall be paid out in cash to Participants within
thirty (30) days following the effective date of the Change in Control. However,
regardless of the above, Performance Units or Performance Shares that were
granted less than six (6) months prior to the effective date of the Change in
Control shall be forfeited in their entirety, and receive no accelerated payout.

(d)   Subject to Article 14 herein, the Committee shall have the authority to
make any modifications to the Awards as determined by the Committee to be
appropriate before the effective date of the Change in Control.

Article 14. Amendment, Modification, and Termination

14.1   Amendment, Modification, and Termination. At any time and from time to
time, the Board may terminate, amend, or modify the Plan. However, without the
approval of the stockholders of the Company (as may be required by the Code, by
the insider trading rules of Section 16 of the Exchange Act, by any national
securities exchange or system on which the Shares are then listed or reported,
or by a regulatory body having jurisdiction with respect hereto), no such
termination, amendment, or modification may:

  (a)   Materially increase the total number of Shares which may be issued under
this Plan, except as provided in Section 4.3 herein; or

 



--------------------------------------------------------------------------------



 



  (b)   Materially modify the eligibility requirements; or     (c)   Materially
increase the benefits accruing under the Plan.

14.2   Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.

Article 15. Withholding

15.1   Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising or as a result of this Plan.

15.2   Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event hereunder, Participants may elect, subject to the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by having the Company withhold Shares having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory total tax which
could be imposed on the transaction. All elections shall be irrevocable, made in
writing, signed by the Participant, and elections by Insiders shall additionally
comply with the applicable requirement set forth in (a) or (b) of this
Section 15.2.

     (a) Awards Having Exercise Timing Within Participants’ Discretion. The
Insider must either:

  (i)   Deliver written notice of the stock withholding election to the
Committee at least six (6) months prior to the date specified by the Insider on
which the exercise of the Award is to occur, or     (ii)   Make the stock
withholding election in connection with an exercise of an Award which occurs
during a Window Period.

(b)   Awards Having a Fixed Exercise/Payout Schedule Which is Outside Insider’s
Control. The Insider must either:

(i)   Deliver written notice of the stock withholding election to the Committee
at least six (6) months prior to the date on which the taxable event (e.g.,
exercise or payout) relating to the Award is scheduled to occur; or

(ii)   Make the stock withholding election during a Window Period which occurs
prior to the scheduled taxable event relating to the Award (for this purpose, an
election may be made prior to such a

 



--------------------------------------------------------------------------------



 



    Window Period, provided that it becomes effective during a Window Period
occurring prior to the applicable taxable event).

Article 16. Indemnification
Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf.
The foregoing. right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.
Article 17. Successors
All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Article 18. Legal Construction

18.1   Gender and Number. Except where otherwise indicated by the context any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

18.2   Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

18.3   Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.       Notwithstanding any other provision set
forth in the Plan, if required by the then-current

 



--------------------------------------------------------------------------------



 



    Section 16 of the Exchange Act, any “derivative security” or “equity
security” offered pursuant to the Plan to any Insider may not be sold or
transferred for at least six (6) months after the date of grant of such Award.
The terms “equity security” and “derivative security” shall have the meanings
ascribed to them in the then-current Rule 16(a) under the Exchange Act.   18.4  
Securities Law Compliance. With respect to Insiders, transactions under this
Plan are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the 1934 Act. To the extent any provision of the plan or action
by the Committee fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.

18.5   Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Texas.

 